


Exhibit 10.1


FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 31, 2013, by and between EMPLOYERS
HOLDINGS, INC., a Nevada corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Third Amended and Restated Credit Agreement between
Borrower and Bank dated as of December 28, 2010 (as amended, amended and
restated, modified and/or supplemented from time to time, the “Credit
Agreement”).


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.     Section 4.1 is hereby deleted in its entirety, and the following
substituted therefor:


“SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by Bank, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.”


2.     Section 4.10 is hereby deleted in its entirety, and the following
substituted therefor:
        
“SECTION 4.10. FINANCIAL CONDITION. Borrower shall maintain its financial
condition such that at all times the sum of (a) unencumbered cash and
unencumbered cash equivalents plus (b) unencumbered marketable securities
acceptable to Bank, is not less than an amount equal to five percent (5%) of the
aggregate commitment amount of the Line of Credit in effect from time to time
(including, without limitation, the aggregate amount of any advances outstanding
under the Line of Credit, the face amount of any outstanding Letters of Credit
and the unused amount of the Line of Credit).”


3.     Section 5.6 is hereby deleted in its entirety, without substitution.


4.     Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


5.     Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of
the day and year first written above.


 
 
 
 
 
WELLS FARGO BANK,
EMPLOYERS HOLDINGS, INC.
 
 
 
NATIONAL ASSOCIATION

 
 
 
 
 
 
 
By:
/s/ Douglas D. Dirks
 
 
 
By:
/s/ Mehdi Emrani
 
Douglas D. Dirks
 
 
 
Name:
Mehdi Emrani
 
President,
 
 
 
Title:
Vice President
 
Chief Executive Officer
 
 
 
 
 





